NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Argued September 26, 2006
                                Decided December 23, 2008

                                             Before

                            KENNETH F. RIPPLE, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 07‐4028

YURY RUPEY,                                           Petition  for  Review  of  an  Order  of  the
                               Petitioner,            Board of Immigration Appeals

       v.                                             No. A95‐151‐221

MICHAEL B. MUKASEY,
                              Respondent.



                                         O R D E R

        Yury Rupey is a Ukrainian citizen who applied for asylum, withholding of removal,
and protection under the Convention Against Torture (“CAT”).  An Immigration Judge
(“IJ”) denied his applications after concluding that Rupey failed to show that the Ukrainian
government was responsible for his mistreatment, that Rupey’s mistreatment did not
amount to persecution, and that Rupey lacked a well‐founded fear of future persecution. 
The Board of Immigration Appeals (“BIA”) affirmed.  Because substantial evidence
supports the decisions of the IJ and the BIA and the record does not compel a contrary
conclusion, we deny Rupey’s petition for review.
No. 07‐4028                                                                               Page 2

        Rupey entered the United States without inspection in December 2000.  Shortly
thereafter, Rupey sought asylum by claiming he had been persecuted in Ukraine because he
was a Baptist.  Over the course of the 44 years that Rupey lived in Ukraine, he said he had
been attacked on at least 12 occasions because of his proselytization activities.  Most of
Rupey’s evidence related to the four most serious assaults: a 1975 beating during a
baptismal ceremony, a 1996 assault that left him hospitalized for two days with facial
injuries and stomach bleeding, a February 2000 burglary and vandalism of his apartment,
and a May 2000 assault against Rupey and his wife at a market where Rupey suffered a
concussion and other head injuries.  Despite these attacks, Rupey testified that he and his
family openly continued to practice their faith and proselytize until he left Ukraine in late
2000.

        The identities of Rupey’s attackers remain unknown.  Rupey testified that he did not
know who attacked him but speculated that his assailants were “Ukranian nationalists.” 
While Rupey offered conflicting theories as to the groups he believed assaulted him, he
never asserted that the government was directly responsible for his beatings.  Although
Rupey, his wife, and his pastor filed complaints with the police, Rupey claimed authorities
refused to investigate his allegations because they were controlled by the same nationalist
forces that attacked him.

        The government initiated removal proceedings in 2001.  Rupey conceded
removability but renewed his request for asylum and sought protection from removal
under the Immigration and Nationality Act and the CAT.  The IJ denied Rupey’s
applications.  While noting that Rupey’s testimony occasionally lacked specificity and
contradicted his earlier written submissions, the IJ generally treated Rupey’s testimony as
credible.  Nevertheless, the IJ found that the attacks Rupey suffered, to the extent they could
be connected to his Baptist faith, were not sufficiently severe to be classified as persecution. 
The IJ also concluded that even if the attacks were sufficiently severe, the Ukrainian
government had no connection to the assaults and was neither unwilling nor incapable of
preventing the assaults.  Finally, in light of Rupey’s testimony that his wife and son remain
in Ukraine and freely practice their faith, the IJ concluded that Rupey’s fear of future
persecution was not well‐founded.  After the BIA affirmed the IJ’s decision, Rupey filed this
petition for review.

        The Attorney General has discretion to grant an alien asylum if the alien is a refugee. 
See 8 U.S.C. § 1158(b)(1).  A refugee is defined as an individual who is either unwilling or
unable to return to his native country “because of persecution or a well‐founded fear of
persecution on account of . . . religion.”  Id. § 1101(a)(42)(A).  When the BIA adopts the
decision of the IJ, as it did in this case, we review the IJ’s decision as supplemented by the
decision of the BIA.  See BinRashed v. Gonzalez, 502 F.3d 666, 670 (7th Cir. 2007).  Our review
of the agency’s decision is extremely deferential; we will uphold the decision if it is
No. 07‐4028                                                                               Page 3

“supported by reasonable, substantial, and probative evidence on the record considered as a
whole.”  Id. (internal quotation marks omitted).  Reversal is warranted only if “the evidence
compels a different result,” and we will not overturn the agency’s findings simply because
we might have decided the case differently.  Balogun v. Ashcroft, 374 F.3d 492, 498 (7th Cir.
2004).

        One way Rupey can establish refugee status is if he demonstrates that he is the
victim of past persecution because of his Baptist faith.  An alien can obtain asylum by
showing that he has been subject to past persecution, which creates a rebuttable
presumption that the alien has established a well‐founded fear of future persecution. 
8 C.F.R. § 208.13(b)(1).  An alien shows past persecution if he demonstrates (1) government
involvement and (2) sufficiently severe mistreatment.  See Hernandez‐Baena v. Gonzales,
417 F.3d 720, 724 (7th Cir. 2005).  Rupey’s past‐persecution claim fails because he cannot
establish either element.

        First, persecution requires government involvement.  Persecution “is something a
government does, either directly or by abetting (and thus becoming responsible for) private
discrimination by throwing in its lot with the deeds or by providing protection so
ineffectual that it becomes a sensible inference that the government sponsors the
misconduct.”  Hor v. Gonzales, 400 F.3d 482, 485 (7th Cir. 2005).  Rupey must demonstrate
that the Ukranian government or nongovernmental actors that the government is unable or
unwilling to control were responsible for his mistreatment.  See Margos v. Gonzales, 443 F.3d
593, 599 (7th Cir. 2006).

       Here, there is no evidence that the Ukranian government was directly involved in
Rupey’s mistreatment.  Rupey provided no evidence to establish the identities of his
attackers, and his own testimony merely speculates that his assailants were Ukranian
nationalists.  The documentary evidence Rupey relies on to support his claim likewise does
not suggest any direct connection between the government and Rupey’s assailants.

        Similarly, Rupey provides no evidence to compel a conclusion that the Ukranian
government was unwilling or unable to prevent the attacks.  Rupey alleges that the local
police accepted his complaints but never investigated the attacks because nationalists had
infiltrated the police force.  However, to establish governmental responsibility, an alien
must provide more specific evidence of police apathy than what Rupey has proffered.  See
Hor v. Gonzales, 421 F.3d 497, 502 (7th Cir. 2005) (attributing actions of radical Islamists to
government when military told petitioner it could not protect him from terrorists and
Algerian court advised him to “maintain a low profile”); Guchshenkov v. Ashcroft, 366 F.3d
554, 557 (7th Cir. 2004) (attributing actions of Kazakh thugs to government when police
responded to petitioner’s assault report by saying that they had “more important things to
take care of”).  Here, Rupey’s speculative conclusion that nationalist influences prevented
No. 07‐4028                                                                                    Page 4

the police from investigating his complaints lacks support in the record.  Furthermore,
Rupey does not identify what information he provided to the police, whether the
information he provided was sufficient to capture his attackers, or whether the police told
him they would not investigate his complaint.  Given this dearth of evidence, nothing in the
record compels the conclusion that either the Ukranian government or private parties the
government was unable or unwilling to control were responsible for Rupey’s mistreatment.

        Second, to constitute persecution, the wrongful behavior must involve harms that
“go beyond mere harassment,” Ahmed v. Gonzales, 467 F.3d 669, 673 (7th Cir. 2006), and
generally must “threaten death, imprisonment, or the infliction of substantial harm or
suffering,” Sharif v. INS, 87 F.3d 932, 935 (7th Cir. 1996).  We have previously said that while
the definition of “persecution” includes “‘actions less severe than threats to life or
freedom,’” Dandan v. Ashcroft, 339 F.3d 567, 573 (7th Cir. 2003) (quoting Ambati v. Reno,
233 F.3d 1054, 1060 (7th Cir. 2000)), it is not so broad as to encompass all conduct that we
regard as “‘unfair, unjust, or even unlawful or unconstitutional,’” Firmansjah v. Gonzales,
424 F.3d 598, 605 (7th Cir. 2005) (quoting Sharif v. INS, 87 F.3d 932, 935 (7th Cir. 1996)).   
Because “it is the details that reveal the severity of the particular situation,” Liu v. Ashcroft,
380 F.3d 307, 313 (7th Cir. 2004), establishing the requisite level of persecution to overturn
an agency decision is difficult “without powerful and moving evidence,” Dandan, 339 F.3d
at 574.

        Here, the record does not compel the conclusion that the mistreatment Rupey
suffered rises to the level of persecution.1  Rupey asserted that as part of his religion, he
traveled hundreds of times to different towns within Ukraine to speak about his religion. 
Yet Rupey claimed he was attacked—kicked, punched, and knocked down—on just a few of
these trips.  As the IJ properly noted, these incidents lack the severity necessary to designate
them as “persecution.”  See Zhu v. Gonzales, 465 F.3d 316, 319 (7th Cir. 2006) (finding no past
persecution when officials kicked, punched, and used a brick to strike petitioner on the
head).  The most serious assaults—the 1996 and 2000 attacks where medical records reveal


       1
            Rupey suggests that the BIA erroneously evaluated the IJ’s decision when it applied the
standard that applies to claims of humanitarian asylum.  See 8 C.F.R. § 208.13(b)(2).  Under this
standard, which is more stringent than the standard used to determine the existence of past
persecution, an IJ can grant asylum if the level of past persecution is “‘so severe that it would be
inhumane to return the alien to his native country even in the absence of any risk of future
persecution.’”  Dobrota v. INS, 195 F.3d 970, 974 (7th Cir. 1999) (quoting Vaduva v. INS, 131 F.3d 689,
690 (7th Cir. 1997)).  Admittedly, the BIA’s short opinion is not a model of clarity because it only
mentioned the humanitarian‐asylum persecution standard and avoided discussing the IJ’s past‐
persecution finding.  But because the IJ clearly found that Rupey failed to show past persecution, the
BIA adopted this portion of the IJ’s decision, and the IJ’s finding has ample support in the record,
Rupey is not entitled to relief.
No. 07‐4028                                                                              Page 5

Rupey sought treatment in a hospital—do not compel a past‐persecution finding. 
Following these incidents, neither of which required him to be hospitalized for more than
two days, Rupey continued to proselytize, openly practiced his faith, and chose not to
relocate his family.  As the IJ concluded, Rupey’s decision to continue the religious activities
he claims generated these attacks suggests they did not involve the “infliction of substantial
harm or suffering.”  Sharif, 87 F.3d at 935.  Although Rupey apparently suffered a
regrettable degree of mistreatment, the fact that he and his family still freely practiced their
religion indicates his mistreatment was more like harassment than persecution.  Cf., e.g.,
Mema v. Gonzales, 474 F.3d 412, 417‐18 (7th Cir. 2007) (kidnapping at gunpoint, interrogation
and beating did not compel a finding of past persecution); Dandan, 339 F.3d at 573‐74
(three‐day detention in which alien was deprived of food and beaten, leaving his face
swollen, did not compel a finding of past persecution).  

        Rupey tries to compare his case to Gomes v. Gonzales, 473 F.3d 746 (7th Cir. 2007), and
Vaduva v. INS, 131 F.3d 689 (7th Cir. 1997).  In those cases we classified the harm the
petitioners suffered as persecution because they provided significant evidence to establish a
connection between their severe mistreatment and their protected activities.  For example,
in Gomes, a Bangladeshi Catholic family proved Muslim fundamentalists ransacked their
home, assaulted one family member so severely that he was hospitalized for a week, and
repeatedly intimidated other family members because of their religious beliefs.  473 F.3d at
754‐55.  Likewise, in Vaduva, a Romanian citizen suffered a bruised face and a broken finger
by strangers who told him to stay away from the pro‐democratic forces he supported. 
131 F.3d at 690.   Unlike the petitioners in Gomes and Vaduva, Rupey can only speculate that
the 1996 and 2000 attacks were religiously motivated; the record contains no indication that
his attackers ever referred to his religious activities.  Moreover, the persecution in Gomes
and Vaduva occurred over a relatively brief period of time and prompted the petitioners to
flee their countries.  By contrast the dozen incidents Rupey cites occurred over several
decades and do not reflect a similar kind of systematic mistreatment.  Accordingly, Rupey’s
description of his attacks lacks “the sort of specific information that would compel a finding
of persecution.”  Dandan, 339 F.3d at 574. 

        Rupey can also establish refugee status if he shows a well‐founded fear of future
persecution.  8 C.F.R. § 208.13(b)(2).  This well‐founded fear must be “subjectively genuine
and objectively reasonable.”  Bolante v. Mukasey, 539 F.3d 790, 794 (7th Cir. 2008).  To
establish a well‐founded fear of future persecution, an alien must present “‘specific, detailed
facts showing a good reason to fear that he or she will be singled out for persecution.’” 
Sayaxing v. INS, 179 F.3d 515, 520 (7th Cir. 1999) (quoting Sivaainkaran v. INS, 972 F.2d 161,
163 (7th Cir. 1992)).  Actions that do not rise to the level of past persecution, such as the
attacks Rupey suffered, cannot form the basis for a well‐founded fear of future persecution. 
See Ciorba v. Ashcroft, 323 F.3d 539, 545‐46 (7th Cir. 2003).
No. 07‐4028                                                                                Page 6

        Here, Rupey does not come close to showing his fear of future persecution is well‐
founded.  We have repeatedly noted that since the breakup of the Soviet Union in 1991,
Ukrainians have enjoyed significant religious freedom.  See Kharkhan v. Ashcroft, 336 F.3d
601, 605 (7th Cir. 2003).  A 2002 State Department report submitted by Rupey, which
postdates Rupey’s departure from Ukraine, indicates that evangelical Christian religions in
Ukraine have grown rapidly since 1991 and that Evangelical Baptists are the largest
Protestant community.  BUREAU OF DEMOCRACY, HUMAN RIGHTS & LABOR, U.S. DEP’T OF
STATE, UKRAINE: INTERNATIONAL RELIGIOUS FREEDOM REPORT (2002), available at
http://www.state.gov/g/drl/rls/irf/2002/13988.htm (last visited Sept. 29, 2008).  Even a
narrow focus on Rupey’s specific situation reveals that he is unlikely to suffer any
persecution when he returns to Ukraine.  As Rupey admits, his wife and son continue to live
and worship freely in Ukraine.  Although Rupey fears he will be attacked again if he returns
to Ukraine, he cannot identify with specificity the facts we need to overturn the agency’s
decision.  In sum, nothing in the record compels the conclusion that Rupey will be
persecuted if he returns to Ukraine.

       Rupey also challenges the agency’s decision to deny his application for withholding
of removal under the Immigration and Nationality Act and protection against removal
under the CAT.  However, Rupey’s failure to prevail on his asylum claim necessarily
precludes success under his withholding of removal and CAT claims because the standard
for asylum is the most lenient of the three.  See 8 U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16(c)(2);
Aung v. Gonzales, 495 F.3d 742, 746‐47 (7th Cir. 2007) (requiring a showing of clear
probability of future persecution to prevail on a withholding‐of‐removal claim and a
showing of likelihood of torture for relief under the CAT).

       Accordingly, we DENY the petition for review.